internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc ita 3-plr-116554-00 date date ty legend taxpayer state state county area river river easement easement decade date date date a b c d e f g h i j plr-116554-00 this letter is in response to your private_letter_ruling request dated date the facts as represented by taxpayer are as follows taxpayer is a state for-profit corporation that uses an accrual_method of accounting and files its returns on a fiscal_year ending july taxpayer’s primary business activity involves the ownership management and leasing of its approximately a acres of land in county state the real_estate_assets include oil_and_gas reserves agricultural lands leased residential sites recreational cabins and houses leased hunting tracts several commercial tracts and substantial timber acreage the real_estate_assets have a variety of uses such as recreational fishing hunting camping boating tourism residential vacation cabins houses and commercial oil_and_gas development and production activities timber harvesting beginning in decade the u s army corps of engineers corps became concerned with protecting the land it had designated as area from overdevelopment approximately b acres of the lands owned by taxpayer are located in area the land in area mainly consisted of wetlands which served as a habitat for both land and aquatic- based wildlife however the trend in area beginning in decade was to clear the land in area for agricultural and commercial development this reduced the wetlands which decreased the wildlife and increased the sedimentation in the area with increased sedimentation in area the flows of river and river were ultimately adversely affected in order to preserve the wildlife habitat and control the flows of river and river the corps developed a comprehensive plan which consisted of curtailing the clearing and development of land in area to aid the corps in carrying out its plan the united_states congress passed legislation allowing the corps to take control_over the development of area in furtherance of the objectives of the legislation congress authorized the corps to acquire fee title to c acres from willing sellers and to acquire easements over a total of d acres within area there are two types of easements the corps is allowed to take easement specifically prohibits the following activities the conversion or development of taxpayer’s land from its existing uses to other uses the construction or placement of new permanently habitable structures on taxpayer’s land the construction or placement of all other new structures including camps without prior written approval of the corps this excludes structures used in the exploration development and or production of oil plr-116554-00 gas and all_other_minerals and any timber operation which involves a b removal of any bald cypress greater than inches in diameter pincite feet above ground or removal of oak ash and sweet pecan less than inches in diameter pincite inches above ground and water tupelo and bald cypress less than inches in diameter pincite feet above ground unle sec_40 square feet of basal area per acre in any combination of these species is maintained easement prohibits the same activities as easement and in addition provides that the corps has the right to overflow taxpayer’s land at any time for any length of time and to any elevation on date the corps announced its desire to purchase e acres of taxpayer’s land in fee simple fee acres while the corps did not have the power to compel taxpayer to sell a fee interest in taxpayer’s lands the corps did have the power to condemn easements on the lands in a letter to taxpayer dated date the corps indicated that it would initiate eminent_domain proceedings for the easements by filing a condemnation suit in the united_states district_court for the western district of state easement would have covered g of taxpayer’s land or h acres and easement would have covered i of taxpayer’s land or j acres taxpayer believed that the condemnation of the easements would diminish the value of its land for investment purposes very significantly and thus decided to sell its entire fee interest excluding mineral rights in the fee acres the sale of the fee acres by taxpayer to the corps was closed on date rulings requested whether proceeds from the sale by taxpayer of the fee acres excluding minerals to the corps constitute proceeds from an involuntary_conversion for purposes of sec_1033 of the internal_revenue_code whether taxpayer’s land constitutes real_property that meets the requirements of sec_1033 and is therefore eligible for the three-year the standards for obtaining the approval of the corps are very restrictive any new camps would have to be adjacent to existing bodies of water spaced at least feet apart have clearings of less than acre have less than square feet be movable or elevated structures have proper utility systems and meet other requirements in addition the corps also wishes to purchase easements over f acres the corps is seeking permission from congress to acquire these f acres but such permission has been delayed due to current constraints on the federal budget plr-116554-00 replacement_period under sec_1033 whether the purchase of replacement land by taxpayer within the three- year period that is either similar_or_related_in_service_or_use under sec_1033 or like-kind under sec_1033 will be qualified_replacement_property for the purposes of sec_1033 law and analysis - ruling_request sec_1033 provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and if the taxpayer during the time specified purchases property similar_or_related_in_service_or_use to the property so converted at the election of the taxpayer the gain shall be recognized only to the extent the amount_realized on such conversion exceeds the cost of such other_property see also sec_1_1033_a_-1 of the income_tax regulations sec_1033 provides in part that the period referred to in subparagraph a shall be the period beginning with the date of the disposition_of_the_converted_property or the earliest date of the threat or imminence of requisition or condemnation of the converted property whichever is earlier and ending two years after the close of the first taxable_year in which any part of the gain upon the conversion is realized see also sec_1_1033_a_-2 sec_1_1033_a_-2 provides in part that the term disposition_of_the_converted_property means the destruction theft seizure requisition or condemnation of the converted property or the sale_or_exchange of such property under threat or imminence of requisition or condemnation sec_1_1033_a_-2 provides in part that if property as a result of its destruction in whole or in part is compulsorily or involuntarily converted into money or into property not similar_or_related_in_service_or_use to the converted property the gain if any shall be recognized at the election of the taxpayer only to the extent that the amount_realized upon such conversion exceeds the cost of other_property purchased by the taxpayer which is similar_or_related_in_service_or_use to the property so converted in revrul_54_575 1954_2_cb_145 a taxpayer who owned acres of farm_land adjacent to an air base granted a perpetual easement of air rights to the government over percent of the area he had no alternative in selling air rights in view of the government's right of condemnation because of the glide angle plane used at the base which struck to feet above the ground at certain points the value of the taxpayer's beneficial_interest in the property increased as the easement extended away from the runway other portions of the acreage closer to the runway were unsafe for farm usage and habitation on these facts the service concluded that the granting plr-116554-00 of the easement deprived the taxpayer of practically all the beneficial_interest except for retaining legal_title of a portion of the land covered by the easement thus the transaction was considered to be a sale of that portion of the land because the proceeds were received as a result of granting an easement under threat of condemnation any gain realized from the sale was entitled to sec_1033 treatment in revrul_72_433 1972_2_cb_470 the taxpayer a farmer received condemnation proceeds from the united_states government for a perpetual flowage easement the easement gave the government the perpetual right to flood taxpayer’s farm it was expected that the property would be flooded once every six years and the taxpayer was able to farm the land in the years in which no flooding occurred the taxpayer took the condemnation proceeds and invested them in farmland to restore his farming operation to its former capacity the service concluded that the taxpayer had been affected by the condemnation of the easement and was eligible for sec_1033 treatment the service also modified revrul_54_575 and found that a taxpayer does not have to be deprived of practically all his beneficial rights in his property to receive sec_1033 treatment in revrul_82_147 1982_2_cb_190 the taxpayer owned a fishing resort which was adjacent to a lake after years of operation an act of congress prohibited the use of motorboats with motors of greater than horsepower on the lake the act gave an affected resort owner the option to require the government to purchase the resort at its fair_market_value without regard to the restriction although the taxpayer could have retained the land the resort with the restrictions on motorboats was no longer useful or available to the taxpayer for its originally intended purpose the restriction together with the provision authorizing purchase by the government effectively constituted a taking of the property upon payment of fair compensation therefore sec_1033 treatment was granted to the taxpayer for the sale of the resort in the present case taxpayer is seeking sec_1033 treatment on land sold in fee when the corps had the power to only condemn an easement on the land however the purpose of the easements is to essentially preserve the land in its current state preventing development of the land from wetlands to agricultural or commercial uses while the easements would allow many of taxpayer’s current uses of the land to exist the restrictions on the current uses would essentially prohibit any further significant timber_operations in addition hunting camping and tourist operations would be limited due to the restrictions on habitable structures and the fact that some of the lands may be flooded therefore while the corps had only the power to condemn easements on the land the easements would have been so restrictive on taxpayer’s right to use and control its property that the easements would have substantially deprived taxpayer of its beneficial_interest in the land the sale of the land to the corps thus constitutes an involuntary_conversion under sec_1033 law and analysis - ruling_request plr-116554-00 sec_1033 provides in part that if real_property not including stock_in_trade or other_property held primarily for sale held for productive use in a trade_or_business or for investment is as the result of its seizure requisition or condemnation or threat or imminence of thereof compulsorily or involuntarily converted property of a like_kind to be held either for productive use in a trade_or_business or for investment shall be treated as property similar_or_related_in_service_or_use to the property so converted sec_1033 provides that in the case of a compulsory or involuntary_conversion described in sec_1033 sub sec_1033 shall be applied substituting years for years in the present case taxpayer owned managed and leased land that was used for hunting camping and miscellaneous activities taxpayer’s property is not stock_in_trade or other_property held primarily for sale therefore taxpayer’s property constitutes real_property under sec_1033 and would qualify for the three-year replacement_period under sec_1033 law and analysis - ruling_request sec_1033 provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and if the taxpayer during the time specified purchases property similar_or_related_in_service_or_use to the property so converted at the election of the taxpayer the gain shall be recognized only to the extent the amount_realized on such conversion exceeds the cost of such other_property see also sec_1_1033_a_-1 sec_1033 provides in part that if real_property not including stock_in_trade or other_property held primarily for sale held for productive use in a trade_or_business or for investment is as the result of its seizure requisition or condemnation or threat or imminence of thereof compulsorily or involuntarily converted property of a like_kind to be held either for productive use in a trade_or_business or for investment shall be treated as property similar_or_related_in_service_or_use to the property so converted sec_1_1031_a_-1 provides in part that as used in sec_1031 the words like_kind have reference to the nature or character of the property and not to its grade or quality one kind or class of property may not under that section be exchanged for property of a different kind or class the fact that any real_estate involved is improved or unimproved is not material for that fact relates only to the grade or quality of the property and not to its kind or class unproductive real_estate held by one other than a dealer for future use or future realization of the increment in value is held for investment plr-116554-00 and not primarily for sale revrul_64_237 1964_2_cb_319 held that in determining whether replacement_property acquired by an investor is similar_or_related_in_service_or_use to involuntarily converted property within the meaning of sec_1033 the nature of the service or use that the original and replacement properties have to the taxpayer must be similar in applying this test a determination must be made as to whether the properties are of a similar service to the taxpayer the nature of the business risks connected with the properties and what the properties demand of the taxpayer in the way of management services and relations to its tenants revrul_83_49 1983_1_cb_191 held that severance_damages received as part of a condemnation_award for a portion of the taxpayer’s property may be accorded nonrecognition treatment under sec_1033 even though the taxpayer reinvests the severance_damages in property that is not similar or related in use to the condemned property the taxpayer owned land that it leased to a farmer for agricultural purposes a portion of the land was condemned by the state for use as an interstate highway and the remainder of the land was not adequate to sustain a profitable farming operation therefore the taxpayer used its severance_damages to purchase a motel complex which the taxpayer managed and directly operated for its own account the service found that the taxpayer’s investment of the proceeds realized from the condemnation of agricultural property held as a passive investment in an urban motel complex actively managed and operated by the taxpayer constituted a continuing interest_in_real_property therefore the replacement_property qualified as like-kind_property within sec_1033 in the present case taxpayer has not identified its replacement_property as of the date of this ruling however because taxpayer’s land is involuntarily converted through a threat of condemnation taxpayer may use either the similar_or_related_in_service_or_use standard of sec_1033 or the like-kind standard of sec_1033 therefore as long as taxpayer’s replacement_property is either similar in related service or use to its converted property or like_kind to its converted property the replacement_property will constitute as qualified_replacement_property under sec_1033 conclusions proceeds from the sale by taxpayer of the fee acres excluding minerals to the corps constitute proceeds from an involuntary_conversion for purposes of sec_1033 taxpayer’s land constitutes real_property that meets the requirements of sec_1033 and is therefore eligible for the three-year replacement_period under sec_1033 plr-116554-00 the purchase of replacement land by taxpayer within the three-year period that is either similar_or_related_in_service_or_use under sec_1033 or like-kind under sec_1033 will be qualified_replacement_property for the purposes of sec_1033 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely kimberly l koch assistant to the chief branch office of the associate chief_counsel income_tax accounting
